PIERCE, Chief Judge.
Appellant Brant appeals an adverse judgment in a suit for ejectment, entitling *77appellee Brooks to the possession of the property involved and awarding certain damages.
Appellant did not include in the record on appeal appellee’s complaint, motion for summary judgment, attached affidavits, or the testimony or a stipulated statement of the evidence produced at the hearing on damages. This Court deferred action on appellee’s motion to quash the appeal until consideration of the appeal on the merits.
The record is insufficient to determine whether or not the trial Court committed error in entering the final judgment appealed. We, therefore, affirm the action of the trial Court. Castaldo v. Singapore, J. F. Inc., Fla.App.1972, 258 So.2d 499; Speight v. Dulimba, Fla.App.1968, 208 So.2d 833; Belfield v. Lochner, Fla.App.1964, 162 So.2d 668; Beyer v. Carey, Fla.1952, 61 So.2d 373.
Affirmed.
MANN and McNULTY, J., concur.